Case 4:19-cv-04682 Document 58 Filed on 01/25/21 in TXSD Page 1 of 2
                                                          United States Courts
                                                        Southern District of Texas
                                                               &/>ED
                                                           January 25, 2021
                                                      EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt
Case 4:19-cv-04682 Document 58 Filed on 01/25/21 in TXSD Page 2 of 2
